DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 04/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10172521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nitin Joshi (applicant’s representative) on 04/19/2021.

The application has been amended as follows: 

Regarding claim 4, please make the following amendment:
	In claim 4, line 4, please substitute “RF receive coil assembly” with “Radio Frequency (RF) receive coil assembly”.
	In claim 4, line penultimate, please substitute “the first orientation” with “the first direction”.

Regarding claim 12, please make the following amendments:
In claim 12, line 3, please substitute “MRI RF receive coil assembly” with “Magnetic Resonance Imaging (MRI) Radio Frequency (RF) receive coil assembly”.
	In claim 12, line penultimate, please substitute “first orientation” with  “first direction”.

Reasons for Allowance
Claims 4-9, and 12-18 are allowed over prior art.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 4 and 12, the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein the tracking pulse sequence comprises different passes taken at different orientations in the following order: in a first direction, in a second direction perpendicular to the first orientation, in a third direction perpendicular to both the first and second directions, and in a fourth direction opposite to the third direction”.
Claims 5-9 and 13-18 depend upon allowable base claims 4 and 12 and are considered to be allowable at least by virtue of their dependency upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793